ORDER
These matters came before a single justice of this Court, sitting as duty justice, on the petitions for the issuance of a writ of certiorari filed on behalf of the petitioners, Rhode Island Public Employees’ Retirement Coalition et al., in PC 2012-3166. In their petitions, the petitioners seek review of the bench decision of the trial justice denying their motion for a continuance and to vacate a trial date of April 20, 2015. The petitioners also ask this Court to stay the decision of the trial justice pending review of their petitions for issuance of a writ of certiorari.
The petitioners in the other so-called pension cases have joined in or expressed support for the petitions. The respondents in the various pension cases have also filed memoranda with this Court supporting the request for review of the trial justice’s decision and request for stay.
The duty justice has reviewed the documents submitted by the parties, has conferred with the parties, and with the other members of the Court. The Supreme *713Court, after reviewing these matters, issues the following order:
1. These matters are hereby consolidated.
2. The petitions for the issuance of a writ of certiorari are denied.
3. The motions for a stay of the order of the trial justice are denied as moot.